DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, Saklad teaches a container cover assembly comprising: a stopper member (tube 46) having an outer sidewall (outer sidewall of tube 46, Fig. 5, 7-9), a lower end defining an enclosed straw channel (Fig. 5), an upper end opposing a lower end (lower end proximate straw 56 and upper end proximate 18 with straw channel defined therethrough, Fig. 5); an inner cap member (cap 14, Fig. 5) with an upper surface (top 38), a lower surface opposing the upper surface of the inner cap member (bottom interior surface of cap 14 opposite top surface 38, Fig. 9), and a sidewall with an inner surface having a threaded configuration (threads 42) operably configured to selectively and removably couple with a complementary threaded configuration (threaded portion 28) disposed on an outer surface of the sidewall of the liquid container defining an enclosed upper aperture thereon (Fig. 9); a protective cap member (dome-like cover 16) with an upper wall (top wall 51) and a sidewall (side wall 52), the sidewall of the protective cap member surrounding the upper wall of the protective cap member (Fig. 8), defining a straw cap aperture (opening 19) thereon, and rotatably coupled to the collar member (dome-like cover 16 positioned on the cap 14 is rotatable from a non-drinking position Fig. 1 to a but does not teach a flange member extending radially outward from the outer sidewall of the stopper member, the outer sidewall of an elastically deformable material; an inner cap member with an upper surface having the flange member of the stopper member seated thereon; the inner surface of the sidewall and the outer sidewall defining a double-walled enclosed container channel shaped and sized to receive the sidewall of the liquid container; a collar member with a lower end, an upper end opposing the lower end, a sidewall, and defining an enclosed straw aperture on the upper end of the collar member, the collar member selectively removably coupled in a longitudinally locked configuration with the inner cap member; the protective cap member operably configured to rotate with respect to the upper end of the collar member to house and cover the flexible straw member with the upper wall of the protective cap member.
None of the prior art of record is seen to disclose or suggest the limitation of claim 1 that a flange member extending radially outward from the outer 
As to claim 11, Saklad teaches a container cover assembly comprising: a stopper member (tube 46) having an outer sidewall (outer sidewall of tube 46, Fig. 5, 7-9), a lower end defining an enclosed straw channel (Fig. 5), an upper end opposing a lower end (lower end proximate straw 56 and upper end proximate 18 with straw channel defined therethrough, Fig. 5); an inner cap (cap 14, Fig. 5) member with an upper surface (top 38), a lower surface opposing the upper surface of the inner cap member (bottom interior surface of cap 14 opposite top surface 38, Fig. 9), and a sidewall with an inner surface having a threaded configuration (threads 42) operably configured to selectively and removably couple with a complementary threaded configuration (threaded portion 28) disposed on an outer surface of the sidewall of the liquid container defining an enclosed upper aperture thereon (Fig. 9); a protective cap member (dome-like cover 16) with an upper wall (top wall 51) and a sidewall (side wall 52), the sidewall of the protective cap member surrounding the upper wall of the protective cap member (Fig. 8), defining an enclosed straw cap aperture (opening 19) thereon, and rotatably coupled to the collar member (dome-like cover 16 positioned on the cap 14 is rotatable from a non-drinking position Fig. 1 to a drinking mode where a flexible sipping straw means 18 extends upwardly for use in a conventional manner (col. 2, lines 4-19)); a flexible straw member (straw potion 18) with a lower end (lower end proximate to tube 46), an upper distal end opposing the lower end of the flexible straw member (top distal end of straw but does not teach a flange member extending radially outward from the outer sidewall of the stopper member, the outer sidewall of an elastically deformable material; an inner cap member with an upper surface having the flange member of the stopper member seated thereon; the inner surface of the sidewall and the outer sidewall defining a double-walled enclosed container channel shaped and sized to receive the sidewall of the liquid container; a collar member with a lower end, an upper end opposing the lower end, a sidewall, and defining an enclosed straw aperture on the upper end of the collar member, the collar member selectively removably coupled in a longitudinally locked configuration with the inner cap member; and a storage container body with a bottom wall and a sidewall enclosing the bottom wall and defining a storage cavity and an enclosed upper aperture, the threaded configuration of the inner cap member operably configured to selectively and removably couple with a complementary threaded configuration disposed on the storage container body and house the flexible straw member and the stopper member.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. PGPUB 2020/0237624 A1 to Campbell et al. teaches a container body with a removable top and a flexible straw assembly.
U.S. PGPUB 2020/0095025 A1 to Thorez et al. teaches a removable cap for a dispensing bottle with a crown with a plurality of through holes.
U.S. PGPUB 2019/0075950 A1 to Xu teaches a cap with a straw extending out of the cap.
U.S. Patent No. 10,123,641 B1 to Pepper teaches a reusable foldable drinking straw in storage case.
U.S. PGPUB 2017/0340148 A1 to Chen et al. teaches a drinking cup with a lid that extends through the cap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M.L.P/Examiner, Art Unit 3733   

/DON M ANDERSON/Primary Examiner, Art Unit 3733